internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------------------------------------ ----------------- ------------------------------------ ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-126974-05 date february ------------- legend the taxpayer ----------------------------------------------------------------------- ---------------------- dear ------------- this responds to a request submitted by your authorized representative for a ruling letter on whether revproc_2004_34 2004_22_irb_991 modifying and superseding revproc_71_21 1971_2_cb_549 requires the taxpayer to file a form_3115 application_for change in accounting_method for the taxable_year at issue facts the taxpayer a parent_corporation and its subsidiaries offers home service contracts to consumers that provide repair or replacement services for existing home appliances and mechanical systems that fail to function properly due to normal wear_and_tear the taxpayer authorizes repairs through contractors that are dispatched by the taxpayer in response to customer requests for service the taxpayer is the primary obligor for services provided pursuant to its home service contracts and authorizes its service contractors to provide such services the service contracts generally have a term of one year and the customer makes a payment in full upon execution of the contract or in some cases on a monthly or quarterly basis in advance of the corresponding coverage period for financial_accounting purposes the taxpayer recognizes revenue from the service contracts over the term of the contracts in proportion to the expected direct costs in accordance with staff accounting bulletin sab revenue recognition in financial statements and fasb technical bulletin ftb accounting for separately priced extended warranty and product maintenance contracts based on historical evidence plr-126974-05 as to when service requests are made and when costs are incurred rather than on a straight_line basis the taxpayer has been following the financial_accounting method described above for federal_income_tax purposes the taxpayer represents that this tax treatment meets the requirements of revproc_71_21 it also appears that members of taxpayer’s controlled_group either adopted the method in the first year advance_payments were received or received permission from the irs to change its method_of_accounting to the deferral method under revproc_71_21 the taxpayer does not intend to change its method of financial_accounting discussion in general sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for in a different period sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy all the events that fix the right to receive income generally occur when the payment is earned through performance payment is due to the taxpayer or payment is received by the taxpayer whichever happens earliest see revrul_84_31 1984_1_cb_127 revproc_71_21 was published to allow accrual_method taxpayers to defer the inclusion of advance_payments in certain specified and limited circumstances section dollar_figure of revproc_71_21 provides an accrual_method taxpayer who pursuant to an agreement receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payment in gross_income as earned through the performance of the services sec_3 a of revproc_71_21 further provided that if the agreement requires contingent services the amount of the payment that is earned in a taxable_year may be determined on a statistical basis if adequate data are available to the taxpayer revproc_2004_34 was published to expand the scope of revproc_71_21 see section dollar_figure of rev_proc by for example allowing income deferral for items other than services the new procedure allows income deferral for agreements that extend beyond the next succeeding taxable_year following receipt although income deferral not is allowable beyond the next succeeding taxable_year following receipt because revproc_2004_34 represents an expansion of revproc_71_21 service agreements that have qualified for income deferral under revproc_71_21 generally continue to qualify under revproc_2004_34 thus a taxpayer that is properly using plr-126974-05 revproc_71_21 and that does not intend to change its method_of_accounting generally is not required by revproc_2004_34 to file a form_3115 application_for change in accounting_method accordingly based on the taxpayer’s representation that its method_of_accounting for advance_payments has been in compliance with revproc_71_21 the taxpayer’s method_of_accounting for advance_payments meets the requirements of revproc_2004_34 and the taxpayer will not need to file a form_3115 as the taxpayer is not changing its method_of_accounting no opinion is expressed however on whether the taxpayer has been in compliance with revproc_71_21 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely clifford m harbourt senior technician reviewer branch income_tax accounting enclosure copy of this letter copy for ' purposes cc if in fact the taxpayer’s method_of_accounting has not been in compliance with revproc_71_21 the taxpayer’s method_of_accounting may nevertheless be in compliance with revproc_2004_34 in which case the audit protection provided in section of revproc_2004_34 would apply for prior years
